Citation Nr: 0415247	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-11 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from March 1961 to 
March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
disability rating of 50 percent.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  At the time of the initial rating, manifestations of 
appellant's PTSD included flashbacks several times per week, 
hypervigilence, irritability, memory loss, lack of 
concentration, night sweats, survivor guilt, and difficulty 
establishing and maintaining social relationships. 

3.  At the time of the initial rating, manifestations of 
appellant's PTSD did not include occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); or, inability to establish and maintain effective 
relationships.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for PTSD, a substantially complete claim 
for service connection was received in May 2001.  RO sent a 
VCAA duty-to-assist letter in May 2002, and issued a rating 
decision granting service connection in November 2002.  The 
rating decision was accompanied by a letter informing 
appellant of his appeals procedure if he disagreed with the 
rating.  Appellant submitted a Notice of Disagreement in 
December 2002, and RO responded with a letter in December 
2002 further defining appeals procedures.  RO issued a 
Statement of the Case (SOC) in April 2003 that discussed both 
the evidence of record and procedures for further appeal.  

The Board notes that none of this correspondence from RO to 
appellant satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of May 2002, the rating decision of November 
2002, and the Statement of the Case (SOC) in April 2003 all 
listed the evidence on file that had been considered in 
formulation of the rating decision.  Finally, the Board notes 
that this is an appeal for a higher disability rating, in 
which the sole issue is the degree to which appellant is 
disabled by his service-connected disability; such 
adjudications are typically less dependant on evidence from 
the claimant than are adjudications to determine entitlement 
to service connection.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records, service 
personnel records, and treatment records from the VA Medical 
Center (VAMC), which is the only mental health provider 
identified by appellant as having relevant medical records.  
The initial rating decision, currently under appeal, was 
based upon a VA psychological examination that had been 
conducted three months prior to the decision, and was thus 
contemporaneous for rating purposes.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

A rating decision of October 2002 granted service connection 
for PTSD and assigned a disability rating of 50 percent.  
Appellant's instant appeal challenges that rating and asserts 
that a higher rating should have been assigned.  Since 
appellant is challenging an initial disability rating, the 
Board must consider the entire file and determine whether 
"staged ratings" are appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).

At issue is all evidence regarding the severity of 
appellant's service-connected PTSD.  Appellant's claimed 
stressor is not related to combat; rather, appellant's 
stressor is an incident in which appellant was reportedly 
struck by lightning during a training exercise at Ft. 
Benning, Georgia.  The lightning strike caused physical 
trauma to appellant, and also induced "survivor guilt" 
because several other soldiers were reportedly killed in the 
incident. 

Service medical records on file reveal that in July 1961, the 
appellant was struck by lightning during a training exercise 
and received a suspected electrical shock.  Reference is also 
made in some records to a tree near the veteran being struck.  
Appellant's separation physical examination notes that 
appellant was treated for electrical shock in July 1961.

Treatment records are on file from Buffalo VA Medical Center 
(VAMC) and Rochester VA Outpatient Clinic (ROPC) for the 
period February 2000 to August 2002.  Notes from the ROPC 
Mental Health clinic begin in July 2000 and show that 
appellant presented with signs of panic, anxiety, tension, 
and extreme depression.  On his first visit, appellant's 
depression was so severe he found it difficult to get out of 
bed.  Factors in his stress were financial difficulties, 
feelings of impending doom (appellant had been diagnosed with 
cancer), memory loss, and thoughts of dying.   Appellant 
stated that his depression lasts all day and that he often 
cried and felt sad.  Appellant stated that he began 
experiencing panic attacks 7 or 8 years previously and had 
been taken to Rochester General Hospital on two occasions.   
Appellant stated that he was on the verge of personal 
bankruptcy.  Appellant described the lightning strike 
incident in service, and stated that as a result of that 
strike he experiences current flashbacks, night sweats, and 
survivor guilt.  Appellant was treated with medications and 
counseling in September 2000 and April 2001.

A VA psychological report dated in September 2002 is on file.  
The psychologist reviewed appellant's C-file.  The 
psychologist noted that appellant had been undergoing 
psychiatric treatment for anxiety symptoms for years, but 
these were not previously identified as PTSD symptoms.  
Appellant related his stressor: he was one of a group of 
soldiers sitting beneath a tree in a rainstorm, and the tree 
was hit by lightning just as appellant stepped away to light 
a cigarette.  Appellant was knocked unconscious, and several 
soldiers who were under the tree were killed, including one 
soldier who was a good friend.  Appellant's first flashback 
occurred when he was discharged from the hospital and was 
given his wet and sandy uniform to put back on.  Appellant 
began drinking, and continued to drink for many years after 
discharge.  Appellant is now abstinent, but attributes his 
former drinking habit to the PTSD.   

The psychologist observed appellant to be cooperative and 
personable, well oriented, and neatly and appropriately 
dressed.  Appellant reported that he has very poor 
concentration and bad memory; however, the psychologist noted 
that appellant's long-term memory appeared to be excellent 
and that his immediate and delayed recall was good for three 
out of three objects.  Appellant's concentration was noted as 
fair. 

The psychologist's PTSD assessment was that appellant has 
intrusive memories, flashbacks, nightmares, avoidance, poor 
personal relationships, hypervigilence, and an exaggerated 
startle response.  Appellant currently has flashbacks only 
during storms.  Appellant's nightmares have decreased over 
the years and now occur at intervals of approximately 10 
days.  Appellant has intrusive memories and survivor guilt, 
particularly about his friend who was killed in the lightning 
strike.  Appellant has been reluctant to make friends after 
the lightning strike.  In pertinent part, the psychologist's 
DSM-IV diagnosis was, Axis I:  PTSD; alcohol abuse in full-
sustained remission.  It was noted he had bone marrow cancer 
that was in remission.  The Global Assessment of Functioning 
score was 65.

The psychologist's conclusion was that in years past 
appellant's PTSD, combined with alcoholism, caused 
significant impairment of his functioning.  The impairment 
was primarily interpersonal and appellant's relationships 
were very impaired.  However, appellant has a warm and loving 
relationship with his wife.  Since appellant has continued to 
have PTSD symptoms even after becoming abstinent, the PTSD 
can be considered primary.

Appellant was interviewed by a VA social worker in September 
2002.  The social worker reviewed appellant's C-file.  The 
social worker noted that appellant receives medication for 
anxiety and depression and is in remission from bone marrow 
cancer.  The social worker noted appellant's pre-military 
history and appellant's military history, to include the 
stressor incident of the lightning strike.  Appellant 
reported PTSD symptoms of alcoholism (in remission for the 
past 17 years), nightmares three times per week, intrusive 
memories, flashbacks, anxiety, irritability, guilt, 
hypervigilence, poor concentration, forgetfulness, 
depression, social isolation, and lack of motivation.  
Appellant's first marriage ended in divorce.  Appellant's 
current spouse stated that appellant's social isolation has 
become progressively more severe as his PTSD symptoms have 
become more apparent.  In regard to industrial impairment, 
the social worker stated that it does not appear that 
appellant's PTSD symptoms affect his ability to work.

The recorded work history was that he worked for Kodak for 17 
years.  He then had run his own business, from which he 
ultimately retired upon contracting cancer.  He had undergone 
some financial difficulty when he had his own business, and 
he and his wife were now having some financial problems.  He 
indicated that his PTSD did not apparently affect his work at 
Kodak, but that he did have some problems with alcohol over 
the years.

The social worker assigned a GAF score of 50.  She concluded 
that appellant has severe industrial impairment due to his 
bone marrow cancer, and she concluded that appellant has 
moderate to severe social impairment.  He was no longer able 
to work due to the bone marrow cancer.

Based on the evidence detailed above, RO issued a rating 
decision in November 2002 granting service connection and 
assigning a 50 percent disability.  There has been no 
additional medical or lay evidence added to the file since 
then in regard to the severity of appellant's PTSD symptoms, 
either at the time of the rating decision or thereafter.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, appellant's service-connected PTSD falls squarely under 
Diagnostic Code 9411 (post-traumatic stress disorder) and no 
other code would be more appropriate.

PTSD, Diagnostic Code 9411, is rated under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130 (2003).

The criteria for a rating of 50 percent (appellant's current 
rating) are as follows: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for a rating of 70 percent (the next higher 
rating) are as follows: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

The criteria for a rating of 100 percent (the highest rating) 
are as follows: total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Applying appellant's current symptoms, as described by the VA 
medical examiner, to the criteria above, the Board finds that 
appellant's condition more closely approximates the criteria 
for 50 percent, appellant's current rating.  Appellant 
appears to have industrial impairment, which the VA social 
worker attributes to appellant's cancer rather than to his 
PTSD.  Appellant also PTSD symptoms such as reclusiveness, 
nightmares several times per week, intrusive memories, 
survivor guilt, lack of concentration, and poor memory.  
These are all symptoms appropriate to the 50 percent 
disability level.  

Appellant specifically does not exhibit symptoms commensurate 
with a 70 percent disability, the next higher level.  
Appellant does not manifest suicidal ideation or obsessional 
rituals that interfere with routine activities.  Appellant's 
speech is not intermittently illogical, obscure, or 
irrelevant.  Appellant has depression, but does not exhibit 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Appellant complains of irritability, but does not exhibit 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Appellant does not exhibit 
spatial disorientation.  Appellant does not exhibit neglect 
of personal appearance and hygiene.  Appellant does appear to 
have difficulty in adapting to stressful circumstances, 
including work or work like setting, but this difficulty does 
not appear to rise to the level of 70 percent disabling.

One of appellant's primary PTSD symptoms is reclusiveness and 
difficulty in forming and maintaining social relationships.  
"Difficulty" in forming and maintaining such relationships 
is a criterion for 50 percent disability, and "inability" 
to form and maintain such relationships is a criterion for 
the 70 percent level.  The evidence of record shows that 
appellant's social functioning is nearer the current 50 
percent disability level than the higher 70 percent level.

Finally, the Board notes that appellant's GAF score does not 
support an increased disability rating.  The GAF records the 
clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  The VA psychologist 
assigned a GAF of 65 in August 2002.  This rating describes a 
person who is generally functioning pretty well and has some 
meaningful interpersonal relationships.  In September 2002, 
the VA social worker assigned a GAF of 50, which describes a 
person with serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, or frequent shoplifting), or any serious 
impairment in social, occupational, or school thinking (e.g., 
no friends, unable to keep a job).  The Board considers the 
rating by the VA psychologist to be more probative, first 
because a psychologist is better qualified to make a GAF 
assessment than a social worker, and second because the 
psychologist's rating is better supported by the observed 
symptoms of record, including the social worker's own 
contemporaneous observations and analysis.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is significant interference with employment, but that 
impairment is not attributed to the PTSD.  Extraschedular 
rating is therefore not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Initial disability rating in excess of 50 percent for post-
traumatic stress disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



